 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re                                                   :
                                                         :         Chapter 11
                                                1
 PREMIERE JEWELLERY INC., et al. ,                       :
                                                         :
                                                         :         Case No. 20-11484 (JLG)
                                    Debtors.             :
                                                         :          (Jointly Administered)
                                                         :
 --------------------------------------------------------x          Related Docket Nos. 10, 49, 59


               SECOND ORDER (I) EXTENDING TIME TO
                 (A) FILE SCHEDULES OF ASSETS AND
                LIABILITIES, SCHEDULES OF CURRENT
             INCOME AND EXPENDITURES, SCHEDULES OF
        EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
 STATEMENTS OF FINANCIAL AFFAIRS AND (II) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”)2 of Marjorie Kaufman, Chapter 11 Trustee (the “Trustee”)

of the above-captioned debtors and debtors in possession (collectively, the “Debtors”) for entry of

a second order (the “Order”) (i) extending time to (a) file schedules of assets and liabilities,

schedules of current income and expenditures, schedules of executory contracts and unexpired

leases, and statement of financial affairs, and (ii) granting related relief [ECF Docket No. 59]; and

the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and this Court having jurisdiction to consider the Motion pursuant to 28


1 The Debtors in these cases are each incorporated or organized in the state of Rhode Island, and along with the last
four digits of each Debtor’s federal tax identification number are: Premiere Jewellery, Inc. [0250]; Tanya Creations,
LLC [1867]; PAW Holdings, Inc. [9043]; ETYM Properties, LLC [4377]; and PJT, LLC [3105]. The address of the
corporate offices of Premiere Jewellery, Inc. is 389 Fifth Avenue, New York, NY 10016 and the other Debtors’
corporate headquarters is 360 Narragansett Park Drive, East Providence, RI 02916.
2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
U.S.C. §§ 157 and 1334; and venue of these Chapter 11 Cases and the Motion in this district being

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core proceeding pursuant

to 28 U.S.C. § 157(b); and this Court having found that proper and adequate notice of the Motion

and the relief requested therein has been provided in accordance with the Bankruptcy Rules and

the Local Rules of the United States Bankruptcy Court for the Southern District of New York (the

“Local Rules”), and that, except as otherwise ordered herein, no other or further notice is

necessary; and any objections (if any) to the Motion having been withdrawn or overruled on the

merits; and a hearing having been held to consider the relief requested in the Motion on September

1, 2020 (the “Hearing”); and the Motion having been adopted by the Chapter 11 Trustee appointed

in this case; and upon the record of the Hearing and all of the proceedings had before this Court;

and this Court having found and determined that the relief sought in the Motion is in the best

interests of the Debtors, their estates, their creditors and all other parties-in-interest; and that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

after due deliberation and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The time within which the Chapter 11 Trustee on behalf of the Debtors must file

the Schedules and Statements is extended to through and including September 15, 2020, without

prejudice to the Chapter 11 Trustee’s right to seek additional extensions.

       3.      The requirements set forth Local Rule 9013-1(b) are satisfied.

       4.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).




                                                   2
        5.      No later than two (2) business days after the date of this order, the Chapter 11

Trustee on behalf of the Debtors shall serve a copy of the Order on the Notice Parties and shall file

a certificate of service no later than 24 hours after service.


 Dated: September 15, 2020
        New York, New York
                                                       /s/ James L. Garrity, Jr.
                                                       The Honorable James L. Garrity, Jr.
                                                       United States Bankruptcy Judge




                                                   3
